                        Case 2:20-cr-00087-JTK Document 13 Filed 01/12/21 Page 1 of 4

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I




               UNITED STATES OF AMERICA
                                          UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                        )
                                                                        )
                                                                                                       By: __
                                                                               JUDGMENT IN A CRIMINAL CASE
                                                                                                                JAMES


                                                                                                                  '
                                                                                                                           w.......,<;U,I____
                                                                                                                                                  ,CL
                                                                                                                                                 DEP CLE
                                                                                                                                                          ERK



                                   v.                                   )
                                                                        )
                         David Halterman                                       Case Number: 2:20-cr-00087<J"fl<.-1
                                                                        )
                                                                        )      USM Number: 11018-025
                                                                        )
                                                                        )       Tamara Deaver
                                                                        )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended

 18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison Inmate                     3119/202'1                   1




       The defendant is sentenced as provided in pages 2 through          __4_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZ!Count(s)      2                                      Dis      liZI are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/12/2021
                                                                         Date of Imposition of Judgment




                                                                         ,,~-c;z:yjA~
                                                                          Jerome T. Kearney, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                          1/12/2021
                                                                         Date
                        Case 2:20-cr-00087-JTK Document 13 Filed 01/12/21 Page 2 of 4

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                     Judgment -   Page   2   of   4
 DEFENDANT: David Halterman
 CASE NUMBER: 2:20-cr-00087

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  7 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at   ----------
                                                D a.m.         D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By
                                                                                              DEPUTY UNITED ST ATES MARSHAL
                       Case 2:20-cr-00087-JTK Document 13 Filed 01/12/21 Page 3 of 4
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page   -~3~_ of           4
DEFENDANT: David Halterman
CASE NUMBER: 2:20-cr-00087-
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  NT A Assessment*                   Fine                         Restitution
 TOTALS            $ 25.00                       $ 0.00                            $ 0.00                         $ 0.00



 D The determination of restitution is deferred until                          An Amended Judgment in a Criminal Case (AO 245CJ will be entered
                                                               ---- •
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payntent, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                          Total Loss**                Restitution Ordered           Priority or Percentage




TOTALS                                $                         0.00              $ _ _ _ _ _ _0_._00_



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the          D       fine   D   restitution.

       D   the interest requirement for the         D fine         •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110,                 I JOA, and I 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                      Case 2:20-cr-00087-JTK Document 13 Filed 01/12/21 Page 4 of 4
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                         Judgment -   Page    4     of          4
DEFENDANT: David Halterman
CASE NUMBER: 2:20-cr-00087-

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill   Lump sum payment of$         25.00                due immediately, balance due


            •    not later than                                   , or
            •    in accordance with    •    C,
                                                  •    D,
                                                             •     E, or     D Fbelow; or

B    •      Payment to begin immediately (may be combined with             DC,         D D,or       D F below); or

C     D     Payment in equal     _ _ _ _ _ (e.g., weekly, month(v, quarter(v) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence_ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal                      (e.g., weekly, monthly, quarter(v) installments of $                       over a period of
                                                                                                         -------
                          (e.g., months or years), to commence      _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
